Citation Nr: 0622714	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-38 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and A.B.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from January 1968 
to September 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Based on the decision herein, the issue of entitlement to 
service connection for post traumatic stress disorder (PTSD) 
is remanded to the RO via the Appeals Management Center in 
Washington, DC. 


FINDINGS OF FACT

1.  Service connection for PTSD was denied by an unappealed 
February 1988 rating decision.  Unappealed August 1996 and 
March 1997 rating decisions did not find new and material 
evidence sufficient to reopen a claim for service connection 
for PTSD.

2.  Evidence associated with the claims file since the 
unappealed March 1997 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for PTSD.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2005).  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that this law does not preclude the Board from adjudicating 
the issue involving the veteran's claim of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for PTSD.  This is 
so because the Board is taking action favorable to the 
veteran by reopening the veteran's claim.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

The veteran served in Vietnam and was awarded a National 
Defense Service Medal, a Republic of Vietnam Commendation 
Medal, a Vietnam Service Medal, and 2 O/S Bars.

In this case, the RO determined that new and material 
evidence was presented to reopen the claim for service 
connection for PTSD.  Such a determination, however, is not 
binding on the Board, and the Board must first decide whether 
new and material evidence has been received to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

In an unappealed February 1988 rating decision, the RO denied 
the veteran's claim for entitlement to service connection for 
PTSD because there was no current PTSD diagnosis.  In August 
1996 and March 1997, the RO did not find new and material 
evidence to reopen the veteran's claim for entitlement to 
service connection for PTSD because there was no evidence of 
a verified stressor and no diagnosis of PTSD.  The veteran 
did not file a notice of disagreement after the March 1997 
rating decision.  The RO decision is final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2005).  

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the March 1997 RO decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
with respect to a claim which has been disallowed, the Board 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a) (2005).  

Evidence of record at the time of the March 1997 rating 
decision included two VA psychiatric evaluations that 
diagnosed personality disorder and anxiety disorder.  Also of 
record were three stressor statements that detailed two 
alleged stressors:  in 1969-1970, the veteran was in a convoy 
from the 85th Evacuation Hospital in Phu Bai to Da Nang when 
the convoy was hit by enemy fire, badly injuring his friend 
"John" who was then shipped to Japan, and that he helped 
unload injured serviceman from choppers and took them into 
triage in the 85th Evacuation Hospital or took dead bodies 
into the morgue.  An October 1995 Social Security 
Administration (SSA) letter indicating that the veteran was 
entitled to disability benefits in part due to PTSD and VA 
outpatient records from March to July 1996 were also of 
record.

Evidence of record since the March 1997 rating decision 
includes an October 2003 statement that provided an 
additional stressor - being bombarded with rocket and mortar 
fire while on perimeter guard at Phu Bai, Vietnam.  That 
statement also noted that the veteran was in the 32nd Medical 
Company, 4th platoon, attached to the 85th Evacuation Hospital 
in Phu Bai, Vietnam, and that the "John" incident occurred 
between December 1969 and March 1970.  

Also associated with the claims file since March 1997 were VA 
medical records from November 2002, March 2003 through 
October 2003, and January 2004 through March 2004.  A March 
2004 VA record contained a PTSD diagnosis.  Also included was 
a February 2004 VA medical record in which the veteran 
asserted the "John" incident occurred in April 1970.

In his October 2004 substantive appeal, the veteran requested 
that VA obtain casualty reports for the 3/32nd Medical 
Company in Phu Bai, Vietnam from November 1969 to June 1970.

In April 2005, the veteran submitted rosters obtained from 
the National Personnel Records Center (NPRC) for the 32nd 
Medical Detail, 4th Platoon, 44 Medical Brigade from March 
1970 to May 1970.  The names on the rosters were illegible.

At the December 2005 Board hearing, the veteran reiterated 
his three alleged stressors and stated that the "John" 
incident occurred sometime from December 1969 to June 1970.  
In January 2006, the Board received documents from the 
veteran.  Those documents included a response from the NPRC 
that there were no 1970 morning reports or rosters for the 
34th Medical Det., with a hand written notation by the 
veteran that the "Vet Center" had requested the wrong unit; 
an NPRC response noting that there were no 32nd Med. Det. 
rosters; a National Archives and Records Administration 
(NARA) response that daily staff journals from the 32nd Med. 
Depot, 44th Medical Brigade had been located; daily staff 
journals from January 1970 to February 1970; May 1970 rosters 
for the 32nd Med. Depot; an Army record showing that the 
veteran was authorized to travel, as a medical courier, from 
the 3/32nd Med. Dep. to Cam Rahn Bay in September 1970; and 
service personnel records showing that the veteran was a 
medical supply specialist with the 32nd Med. Depot while 
serving Vietnam.

The Board finds that the evidence is new and material.  The 
evidence is new because the recent VA treatment notes, 
additional stressor statements, and NPRC documents were not 
previously submitted to the RO.  The evidence is material 
because it provides a PTSD diagnosis and more specific 
information, including dates, regarding at least one of the 
veteran's alleged stressors that permits development of the 
stressor.  Thus the evidence relates to unestablished facts 
necessary to substantiate the claim:  a PTSD diagnosis and 
credible supporting evidence that the claimed inservice 
stressor occurred.  See 38 C.F.R. § 3.304(f).  This evidence 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
veteran's claim for service connection for PTSD is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened; the 
claim is granted to this extent only.


REMAND

In January 2006, after this appeal had been forwarded to the 
Board, the veteran sent additional evidence to the Board.  An 
accompanying letter requested that the "information be noted 
for the record," but did not contain language qualifying as 
a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) 
(2005). 

In an October 2003 stressor statement, a February 2004 VA 
medical record, the October 2005 substantive appeal, and at 
the December 2005 Board hearing, the veteran provided 
additional details regarding his alleged stressors, including 
more specific dates.  Although incomplete, the Board finds 
that the information provided is adequate to allow further 
development of the PTSD claim.  

When the VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  In October 1995 and again in 
May 2003, VA was notified that the veteran was in receipt of 
SSA disability benefits due at least in part to PTSD.  These 
records must be obtained and associated with the claims file.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO must request from the veteran a 
comprehensive statement containing as much 
detail as possible regarding the stressors 
to which he alleges he was exposed in 
service.  The veteran must be asked to 
provide specific details of the claimed 
stressful events he experienced during 
service, such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran must be advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  He must 
also be advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced in 
service, such as statements of fellow 
service members.  He must be further 
advised that failure to respond may result 
in adverse action.

3.  Based on his response, the RO should 
attempt to procure copies of all records 
which have not previously been obtained or 
identified, to include records from the 
Social Security Administration, NPRC, 
NARA, and/or any other appropriate 
facility.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

4.  Whether or not any additional 
information is obtained, the RO must 
review the file and prepare a summary of 
all the claimed stressors.  This summary, 
and all associated documents, must be sent 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC) and/or any 
other facility deemed appropriate.  The 
JSRRC or other facility must be requested 
to provide any information which might 
corroborate the veteran's alleged 
stressors.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the veteran 
engaged in combat with the enemy.  If so, 
the RO should accept the veteran's lay 
testimony -- in the absence of evidence to 
the contrary and as long as it is credible 
and consistent with the circumstances of 
service -- as conclusive evidence of the 
occurrence of the stressor.  If the RO 
determines that the evidence does not show 
that the veteran engaged in combat with 
the enemy, the RO must consider all 
credible supporting evidence developed to 
show that the veteran did experience the 
alleged stressors and determine whether 
the evidence is sufficient to establish 
the occurrence of the stressor.

6.  Following the above, and if and only 
if, adequate verification of stressors is 
obtained, the veteran must be provided 
with a VA psychiatric examination by a 
psychiatrist to ascertain the nature, 
severity, and etiology of PTSD found.  The 
RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
appellant was exposed to a stressor in 
service.  The examiner must be provided 
with the entire claims file for review in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true picture 
of the nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner must 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce post-traumatic 
stress disorder; and (2) whether there is 
a link between the current symptomatology 
and one or more of the inservice stressors 
found to be established by the record and 
found sufficient to produce PTSD by the 
examiner.  The report of examination must 
include a complete rationale for all 
opinions expressed.

7.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

8.  After the above development has been 
completed, the RO must review the 
examination report to ensure it is in 
complete compliance with the directives of 
this remand.  If the report is defective 
in any manner, the RO must implement 
corrective procedures at once.  

9.  Following the above, the RO must 
readjudicate the veteran's claim, taking 
into consideration any and all evidence 
that has been added to the record since 
its last adjudicative action.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


